Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 10, 2020

                                     No. 04-20-00524-CV

            IN THE INTEREST OF J.M.E., K.C.S., AND A.N.H., CHILDREN

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02574
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due by December 9, 2020, and appellant
filed a motion requesting a twenty-day extension of time.

     After consideration, we GRANT the motion and ORDER appellant to file her brief by
December 29, 2020. Appellant is advised that further extensions of time will be disfavored.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court